In an action to recover damages for injury to person and property, defendant Cohen appeals from an order of the Supreme Court, Kings County, dated September 20, 1960, granting plaintiffs’ motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment against said defendant, directing an assessment of damages against him, and severing the action as against the other defendants. Order reversed, with $10 costs and disbursements, and motion denied. The record shows the existence of issues of fact which should be determined after trial, not on a motion for summary judgment. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.